Opinion issued August 27, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-01045-CR
                            ———————————
                      JAMES RAY JOHNSON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1600285


                          MEMORANDUM OPINION

      Proceeding pro se, appellant, James Ray Johnson, attempts to appeal from the

trial court’s order granting a motion for a psychiatric examination in the trial court
proceeding.1 We dismiss the appeal.

      The right to appeal in criminal cases is conferred by statute, and a party may

appeal only from a judgment of conviction or an interlocutory order as authorized

by statute. See TEX. CODE CRIM. PROC. art. 44.02; see also Ragston v. State, 424
S.W.3d 49, 52 (Tex. Crim. App. 2014). A court of appeals does not have jurisdiction

to review an interlocutory order in a criminal case unless jurisdiction has been

expressly granted by statute. See Ragston, 424 S.W.3d at 52; see also State ex rel.

Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011) (explaining appeals “in

a criminal case are permitted only when they are specifically authorized by statute”).

In this case, appellant attempts to appeal the trial court’s interlocutory order

requiring an examination to determine if he was incompetent to stand trial. “Neither

the state nor the defendant is entitled to make an interlocutory appeal relating to a

determination or ruling under Article 46B.005.” TEX. CODE CRIM. PROC. ANN. art.

46B.011; see Queen v. State, 212 S.W.3d 619, 622 (Tex. App.—Austin 2006, no

pet.); see, e.g., Palmer v. State, No. 01-18-00367-CR, 2018 WL 2925712, at *1 (Tex.

App.—Houston [1st Dist.] June 12, 2018, pet. ref’d) (mem. op., not designated for

publication) (dismissing appeal of trial court’s order granting motion for psychiatric

evaluation).




1
      See TEX. CODE CRIM. PROC. ANN. art. 46B.005(a).
                                           2
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Kelly, Hightower, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3